Exhibit 10.12 Annex A Option Agreement Option Agreement The Democratic Republicof São Tomée Principé and Environmental Remediation Holding Corporation Annex A Option Agreement CONTENTS CLAUSE PAGE 1 DEFINITIONS 3 2 INTERPRETATION 5 3. RELINQUISHMENT OF RIGHTS BY ERHC 5 4. RIGHTS OF ERHC 5 5. JDZ JOINT AUTHORITY AND JOINT MINISTERIAL COUNCIL 7 6. CONTINUANCE OF MoA 8 8. MISCELLANEOUS 9 9 CONFIDENTIALITY 10 10. NOTICES 10 Annex A 13 Administration Agreement 13 Annex B 14 Map 14 - 2 - Annex A Option Agreement THIS AGREEMENT is made on the 2ndof April, 2003 BETWEEN: The Democratic Republic of São Tomé Principé (“DRSTP"); and Environmental Remediation Holding Corporation a company incorporated in the State of Colorado in the United States of America with a place of business at Suite 1570, 5444 Westheimer, Houston, Texas, USA (“ERHC"), (each a "Party"). WHEREAS: (A) DRSTP and ERHC were party to certain arrangements relating to oil, gas and mineral reserves which were submitted to dispute resolution by arbitration (the "Arbitration"). (B) In a treaty done on 21 February 2001 (the "Treaty") the Federal Governmentof Nigeria ("FGN") and DRSTP agreed to jointly develop the natural resources of an area of the exclusive economic zones between their respective territories in respect of which their maritime claims overlap (the "JDZ"). (C) In the Treaty, FGN and DRSTP agreed to cooperate regarding prior dealings with third persons in respect of any part of the JDZ in an equitable manner. (D) DRSTP and ERHC entered into an agreement on 21 May 2001 in order to settle the Arbitration. (the “Agreement”). (E) DRSTP and ERHC have now agreed to further arrangements in relation to the JDZ and the MoA on the terms of this agreement (the "Agreement"). THE PARTIES AGREE AS FOLLOWS: 1. DEFINITIONS In this Agreement: "Administration Agreement" means the agreement set out in Annex A; "Block" means an area designated as an individual unit for the exploration and/or production of hydrocarbon within the JDZ under the JDZ Regulations; "ERHC Override" means all amounts to which ERHC is entitled pursuant to clause 3.3 of the MoA; "ERHC Profit OU Share" means all amounts to which ERHC is entitled pursuant to clause 3.1 of the MoA; "ERHC Signature Bonus Share" means all amounts to which ERHC is entitled pursuant to clause 3.2 of the MoA; - 3 - Annex A Option Agreement "ERHC Working Interest Option" means the option granted to ERHC pursuant to clause 3.4of theMoA; "ExxonMobil" means ExxonMobil Corporation or any affiliate or member of the ExxonMobil group; "ExxonMobil Agreement" means the agreement between ExxonMobil and DRSTP dated 22nd of February, 2003 pursuant to which ExxonMobil is entitled to certain working interests in the JDZ on a preferential basis; "ExxonMobil Preferential Working Interest” or EPWT" means a working interest which ExxonMobil is entitled to acquire pursuant to the ExxonMobil Agreement; "First Licensing Round" means the first Licensing Round held in respect of the JDZ; "Final Relinquishment Date” means the earlier of the dateon which: (a) all working interests to whichERHC has rights pursuant to this Agreement have been granted by the JDA to or as directed by ERHC and fully, irrevocably and unconditionally vested in ERHC; or (b) the Take-Up Period relating to ERHC's final choice pursuant to Clause 4.1 of this Agreement expires; "JDA” means the Authority established pursuant to Part Three of the Treaty; "JMC" means the Joint Ministerial Council established pursuant to Part Two of the Treaty; "JDZ Regulations" means the Treaty and all laws, regulations, guidelines or similar instruments adopted by the JDA pursuant to the authority given to the JDA and/or the JMC by "Licensing Round" means any process administered bytheJDA in which persons bid and/or apply for and/or are awarded licenses to explore for and/or exploit the hydrocarbon resources of the JDZ; “Map” means the map set out in Annex B; “Preferential Working Interests” or “PWI” means a paid working interest acquired by ERHC pursuant to the rights grantedin clause 4.1 of this Agreement; "PSC" means any production sharing agreement or other grant of rights entered into between a person or persons and JDA to explore for and/or exploit hydrocarbon resources and/or to acquire working interests or similar rights in the JDZ; "Signature Bonus" means any funds payable to the JDA pursuant to the JDZ Regulations to acquire the right to sign a production sharing contract or other grant of rights to explore for and/or exploit the hydrocarbon resources of the JDZ; - 4 - Annex A Option Agreement "Subsidiary" means any entity in respect of whicha Party, or any venture or consortium of which a Party is part, is in a position to exercise control over corporate decision making and function; "Take-Up Period" means,in respect of any one of the working interests to which ERHC has rights pursuant to clause 4.1, a reasonable time from the date on which the JDA provides a bona fide opportunity as part of a Licensing Round in accordance with the procedure set out in the Administration Agreement for ERHC to exercise any or all such rights; "Tender Documentation" means the documentation made available relating to a Licensing Round. 2. INTERPRETATION The headings and paragraphs in this Agreement are for ease of reference only and are to be ignored in construing its substantive provisions. Words denoting the singular shall include the plural and vice versa. 2 3 A reference to a Party includes its permitted assignees, successors in title and/or any venture or consortium of which it is part. $ means United States Dollars. 3. RELINQUISHMENT OF RIGHTS BY ERHC ERHC agrees to relinquish its rights pursuant to the MoA in respect of: (a) the ERHC Signature Bonus Share; (b) the ERHC Profit Oil Share; (c) the ERHC Override; and (d) the ERHC Working Interest Option, (together, the "Relinquished Rights”) in accordance with the procedure set out in clause 6. 4. RIGHTS OF ERHC In consideration of the relinquishment by ERHC pursuant to clause 3 and subject to this clause 4, DRSTP grants to ERHC the rights to; (a) nominate a Block and acquire a 15% working interest in that Block ("Choice 1 Interest"); (b) nominate a second Block and acquire a 15% working interest in that Block ("Choice 2 Interest"); - 5 - Annex A Option Agreement (c) nominate a third Block and acquire a 20% working interest in that Block ("Choice 3Interest"), (d) nominate a fourth Block and acquire a 30% working interest in that Block ("Choice 4 Interest"); (e) nominate a fifth Block and acquire a 25% working interest in that Block ("Choice 5 Interest"); and (f) nominate a sixth Block and acquire 20% working interest in that Block ("Choice 6 Interest"), all of which will be chosen from Blocks that correlate substantially to the nine Blocks shown on the Map. DRSTP and ERHC acknowledge that the rights granted to ERHC pursuant to clause 4.1 of this Agreement are options that, if not exercised, will lapse upon the expiry of their respective Take-Up Periods in accordance with the terms of this Agreement. Subject to clause 4.4, DRSTP undertakes that the only condition, criteria, restriction or further requirement that ERHC must observe or meet in order to exercise its rights under this Agreement and properly and fully acquire any or all of the working interests referred to in clause 4.1 is payment of the Signature Bonuses in the amounts set out in Column 2 of the table hereunder, as well as all applicable taxes, fees and charges adopted by the JMC and implemented by the JDA in accordance with the procedure set out in the JDZ Regulations. For the avoidance of doubt, ERHC will be beneficiary of not less favourable treatment than the one that is granted to others: Column 1
